Citation Nr: 1100297	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-22 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a disability claimed as 
tinnitus.

4.  Entitlement to service connection for a bilateral foot 
disability.

5.  Entitlement to service connection for exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 
1964.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims held that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  Thus, 
the Veteran's claim for service connection for PTSD is deemed to 
include any psychiatric disability and the claim for service 
connection for tinnitus is deemed to include "popping sounds" 
he reported at a VA examination in August 2008.

The Veteran testified before the undersigned at a September 2010 
hearing at the RO (Travel Board hearing).  The hearing transcript 
is of record.  

The issues of entitlement to service connection for a disability 
claimed as tinnitus and a psychiatric disability, to include 
PTSD, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have current hearing loss for VA 
compensation purposes.

2.  The Veteran withdrew his appeal with regard to the issue of 
entitlement to service connection for a bilateral foot disability 
at the September 2010 Board hearing.

3.  The Veteran withdrew his appeal with regard to the issue of 
entitlement to service connection for exposure to asbestos at the 
September 2010 Board hearing.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2010).  

2.  The criteria for withdrawal of the appeal for entitlement to 
service connection for a bilateral foot disability by the Veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of the appeal for entitlement to 
service connection for exposure to asbestos by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In an April 2008 letter, issued prior to the adjudication of the 
claim, the RO notified the Veteran of the evidence needed to 
substantiate his claim for service connection.  The letter 
satisfied the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for providing 
any necessary releases and enough information about the records 
to enable VA to request them from the person or agency that had 
them.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claim in the 
April 2008 letter.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim, as was done here.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

The provisions of 38 C.F.R. § 3.103(c)(2) imposes, two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: The duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the 
September 2010 hearing, the issues were identified and it was 
suggested that the Veteran submit additional medical evidence 
identified at the hearing.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  In 
addition, the Veteran was afforded a VA audiological examination 
in August 2008.

The Board finds that VA has complied with the VCAA's notification 
and assistance requirements and the appeal is ready to be 
considered on the merits.

Withdrawal of Claims for Entitlement to Service Connection for a 
Foot Disability and Entitlement to Service Connection for 
Exposure to Asbestos

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2010).

During his September 2010 Travel Board hearing, the Veteran 
indicated that he wished to withdraw his appeal with regard to 
the issues of entitlement to service connection for a foot 
disability and entitlement to service connection for exposure to 
asbestos.  

The Board finds that the Veteran's statement during his September 
2010 Board hearing qualifies as a valid withdrawal of the issues 
under 38 C.F.R. § 20.204.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal with 
regard to those issues and they are dismissed without prejudice 
as it relates to those issues.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.204.

Service Connection for Bilateral Hearing Loss

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent. 38 C.F.R. § 3.385 (2010).

Analysis

Service treatment records are negative for any evidence of 
complaints or treatment for hearing loss.

An audiometric examination was not conducted at the time of the 
Veteran's enlistment in October 1961.

At the time of his separation examination in September 1964, the 
following audiometric findings were reported:

Hertz (Hz):	500	1000	2000	3000	4000
Right (db):	00	00	05	____	10
Left (db):	00	00	05	____	10

The only pertinent post-service medical evidence is limited to a 
VA audiological examination conducted in August 2008.  The 
following audiometric findings were reported:

Hertz (Hz):	500	1000	2000	3000	4000
Right (db):	20	20	25	25	25
Left (db):	20	20	25	30	30

Speech recognition was 94 percent in the right ear, and 96 
percent in the left ear.  

The Veteran was diagnosed as having mild high frequency hearing 
loss bilaterally.

At his hearing the Veteran testified that although he wanted to 
continue his appeal for entitlement to service connection for 
bilateral hearing loss, he did not currently have hearing loss.

The level of hearing loss measured at the time of the Veteran's 
discharge in September 1964 and during the August 2008 VA 
examination does not meet the requirements for a current 
disability in either ear under VA's regulations codified at 38 
C.F.R. § 3.385.

While the Veteran is competent to report current hearing loss and 
a continuity of symptoms since service, it would require medical 
expertise to say that he has hearing loss that meets the specific 
thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. § 4.85(a) (2010) 
(requiring that examinations for hearing impairment for VA 
purposes be conducted by state licensed audiologists).  There is 
no evidence that the Veteran possesses such expertise.  Hence, he 
would not be competent to say that his bilateral hearing loss met 
the thresholds of 38 C.F.R. § 3.385.  Indeed, he has not made 
such a contention.  In fact, during his September 2010 hearing, 
the Veteran testified that he did not have hearing loss, but 
rather that he experienced ringing and tingling in his ears at 
night.  See September 2010 hearing transcript.

Accordingly, the Board finds that as the weight of the evidence 
is against a finding that there is current hearing loss 
disability for VA compensation purposes, this claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is denied.

The claim for entitlement to service connection for a bilateral 
foot disability is dismissed.

The claim for entitlement to service connection for exposure to 
asbestos is dismissed.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that he experiences nightmares, headaches, 
sleep deprivation, severe feelings of anger, anxiety, 
irritability and lack of impulse control with physical violence, 
as a result of being sexually harassed and molested by a mess 
hall sergeant over a 3-4 month period during active duty.  See 
September 2010 hearing transcript, June 2009 VA Form 9 and 
outpatient treatment records from the VA Medical Center in 
Nashville, Tennessee (Nashville VAMC).  He also claims that his 
nightmares and headaches stem from the fear he experienced during 
guard duty in Korea.  See October 2008 stressor statement.

Service treatment records are negative for any evidence of 
complaints, treatment or a diagnosis related to a psychiatric 
disability.

The post-service medical evidence of record shows that the 
Veteran has reported psychiatric symptoms in service and a 
continuity of symptoms since.  These records also show that he 
has been diagnosed with a mood disorder or major depressive 
disorder and a generalized anxiety disorder.  

The medical evidence does not show that the Veteran has been 
diagnosed with PTSD.  A May 2008 PTSD screen was negative, but 
during treatment in August 2008, it was noted that PTSD needed to 
be ruled out.  During individual therapy in November 2008, the 
examiner noted that the Veteran did not report symptoms 
consistent with PTSD and that the events he described did not 
meet the diagnostic criteria for PTSD.  There is no other 
evidence of record, VA or private, showing a diagnosis of PTSD.  
Furthermore, the Board notes that in October 2008, the JSRRC 
issued a letter indicating that the Veteran's reported stressors 
were not verifiable.  See October 2008 Formal Finding on a lack 
of information required to verify stressors in connection to the 
Veteran's claim for PTSD.  

Although the record does not contain a current diagnosis, the 
Veteran testified that VA treatment providers had told him he had 
elements of PTSD.  

The medical evidence of record contains competent evidence of a 
current psychiatric disability.  The Veteran's reports of in-
service psychiatric symptoms and a continuity of symptomatology 
provide evidence that a current psychiatric disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  However, contemporaneous evidence of an ongoing 
psychiatric disability in the years following service is not of 
record.

The Veteran claims entitlement to service connection for PTSD 
based on a sexual assault by a Master Sergeant.  In the case of 
PTSD claims based on personal assault VA may submit the record to 
a mental health professional for an opinion as to whether the 
record contains evidence of behavior changes in response to the 
stressor.  75 Fed. Reg. 39,852 (July 13, 2010); 75 Fed. Reg. 
41,092 (July 15, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(5)).

Under that regulation, VA will not deny a PTSD claim based on 
personal assault without first telling the Veteran that evidence 
from sources other than service department records or behavior 
changes can be used to provide credible evidence of the claimed 
stressors.  Id.  The record does not show that the Veteran was 
explicitly given this notice.

During his September 2010 hearing, the Veteran indicated that he 
received psychiatric treatment at the VA hospital every two to 
three months, and that he had another appointment scheduled for 
October 2010.  The evidence of record shows that the most recent 
VA outpatient treatment records available are dated August 2010.  
Therefore, the Board finds that there may be additional medical 
evidence pertinent to the psychiatric disability claim, which has 
not been associated with the claims file.  The procurement of 
potentially pertinent medical records referenced by the Veteran 
is required.  As it appears that there may be available VA 
medical records that are not associated with the claims folder, a 
remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions 
of 38 C.F.R. § 3.159(c) provide that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  38 C.F.R. § 3.159(e).

The Veteran contends that he has tinnitus as a result of noise 
exposure (gunfire, artillery and tank noise) in service.  
Specifically, he claims that he has experienced ringing and 
tingling in his ears at night only, as well as popping in his 
ears, for the past 20-25 years.

Service treatment records are negative for any complaints, 
treatment or diagnosis of tinnitus.  However, the Veteran's DD-
214 shows that the Veteran served for three years with a military 
specialty (MOS) of heavy weapons infantryman.  The Board finds 
that the Veteran's contentions are consistent with the 
circumstances of his service.  Hence, the claimed acoustic trauma 
is deemed to have occurred.  38 U.S.C.A. § 1154(a), (b) (West 
2002).  

The pertinent post-service medical evidence of record, which 
consists entirely of outpatient treatment records from the 
Nashville VAMC, is negative for any complaints or treatment 
related to tinnitus.

During the August 2008 VA audiological examination, the Veteran 
complained of a "popping" sensation in his ears.  The examiner 
noted that the sensation the Veteran was experiencing was not 
consistent with the usual definition/description of tinnitus, as 
he was not hearing a noise, but rather, was feeling a 
pressure/fullness sensation which caused his ears to pop.  He 
also indicated that the Veteran's condition would not be 
attributable to hearing loss or noise exposure.  

However, the examiner also indicated that further evaluation by 
an ear nose and throat (ENT) physician was warranted for the 
described condition.  See August 2008 VA examination report.  The 
record does not reflect that the Veteran was ever evaluated by an 
ear, nose and throat specialist to determine whether or not he 
has a current diagnosis of tinnitus.  Cf. Green v. Derwinski, 1 
Vet. App. 121, 123-4 (1991) (duty to assist included conducting 
additional diagnostic studies suggested by a VA examiner).  
Furthermore, as noted above, the Veteran reported symptoms of 
ringing and tingling in the ears during his September 2010 Board 
hearing.  

Contemporaneous evidence of ongoing tinnitus in the years 
following service is not of record, but the Veteran has suggested 
that there was a continuity of symptoms.  Furthermore, although 
the August 2008 examiner opined that the Veteran's condition 
would not be attributable to noise exposure, he did not give a 
rationale for his opinion and it is therefore, inadequate for 
rating purposes.  

Accordingly, an examination and opinion are needed to determine 
whether the Veteran currently has tinnitus related to service.  
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter telling him 
that evidence from sources other than service 
department records, including evidence of 
behavior changes, can constitute credible 
evidence of the claimed in service personal 
assaults.

2.  Obtain all records of the Veteran's 
treatment for a psychiatric disability at the 
VA Medical Center in Nashville.

3.  Afford the Veteran an examination to 
determine the etiology of any current 
psychiatric disability.  The claims folder 
should be made available to the examiner for 
review prior to the examination and the 
examiner should acknowledge such review in 
the examination report or in an addendum.  
The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that a current 
psychiatric disability is the result of an 
injury or disease in active service.  

The examiner should note whether the Veteran 
meets the criteria for a diagnosis of PTSD.  
If he does not meet those criteria, the 
examiner should specify which criteria are 
missing.

If the Veteran meets the criteria for a 
diagnosis of PTSD, the examiner should 
specify the stressor or stressors supporting 
the diagnosis.  If the stressor is an in-
service assault, the examiner should report 
whether there is evidence of behavior changes 
in response to the stressor.

The examiner is advised that the Veteran is 
competent to report injuries as well as 
symptoms, and that his reports must be 
considered in formulating the requested 
opinion.  The examiner is also advised that 
the absence of evidence in the service 
treatment records is an insufficient basis, 
by itself, for a negative opinion.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why this 
is so and note what, if any, additional 
evidence would permit such an opinion to be 
made.

A complete rationale should be given for all 
opinions and conclusions expressed.

4.  Afford the Veteran a VA examination with 
an ENT physician to determine the etiology of 
any current tinnitus.  The claims folder 
should be made available to the examiner for 
review prior to the examination and the 
examiner should acknowledge such review in 
the examination report or in an addendum.  
The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that any current 
tinnitus is the result of an injury or 
disease in active service.  

The examiner is advised that the Veteran is 
competent to report injuries as well as 
symptoms, and that his reports must be 
considered in formulating the requested 
opinion.  The examiner is also advised that 
the absence of evidence in the service 
treatment records is an insufficient basis, 
by itself, for a negative opinion.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why this 
is so and note what, if any, additional 
evidence would permit such an opinion to be 
made.

A complete rationale should be given for all 
opinions and conclusions expressed.

5.  If any benefit sought on appeal is not 
granted, the agency of original jurisdiction 
should issue a supplemental statement of the 
case.  The case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


